DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 10/26/2021 is acknowledged.
	Claims 19-37 were pending in the application.
	Claims 19-21, 23-27, and 30-33 were canceled. Claims 22, 28, 29, 34, 36, and 37 were amended.
	Currently, claims 22, 28, 29, and 34-37 are pending and under examination.

Change in Examiner
	The examiner of your application in the PTO has changed. To aid in correlating of any papers for this application, all further correspondence regarding this application should be directed to Sung Min Yoon, Art Unit: 1643.
Information Disclosure Statement
	Applicant’s IDS submitted 10/26/2021 has been acknowledged and considered. A signed copy is attached hereto.
Rejections Withdrawn
	Rejection of claims 19 and 22-28 under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter has been withdrawn in view of cancelation of claim 19, and amendments to claims 22 and 28.
	Rejection of claims 19-35 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that Applicant regards as the invention has been 
	Rejection of claim 36 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that Applicant regards as the invention has been withdrawn in view of Applicant’s amendment to claim 36.
	Rejection of claims 19, 20, and 21 under 35 U.S.C. § 102(a)(1) as being anticipated by Chen et al. (of record)  as evidenced by Dumont (of record)  is withdrawn in view of Applicant’s cancelation of claims 19,20, and 21.
Rejections Maintained/New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 28, 29, and 34-37 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
	This rejection is made based on the interpretation and Applicant’s Arguments that SEQ ID NO: 1 encodes for the KAO3 monoclonal antibody.
	 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “KAO3 monoclonal antibody having the sequence of SEQ ID NO. 1” as recited in claims 22 and 37 means that the monoclonal antibody comprises the amino acid sequence of SEQ ID NO: 1. A monoclonal antibody is known in the art to comprise two heavy chains and two light chains, wherein the heavy chain is comprised of a variable heavy chain attached to a constant domain, and the light chain is comprised of a variable light chain attached to constant domain (https://www.ncbi.nim.nih.gov/books/NBK271 44/figure/A326/, from Janeway et al., Immunobiology, hereafter Janeway, retrieved 05/11/2021). The amino-terminal variable or V domains of the heavy and light chains (VH and VL, respectively) together make up the V region of the antibody and confer on it the ability to bind specific antigen, while the constant domains (C domains) of the heavy and light chains (CH and CL, respectively) make up the C region...” (Janeway, https://www.ncbi.nim.nih.gov/books/NBK27144/#A327). Furthermore, the instant specification disclosed that the KAO3 monoclonal antibody is an IgM antibody (page 7, paragraph 8) from mice (page 7, last paragraph; page 8, entire page). However, sequence analysis of SEQ ID NO:1 does not show variable or constant sequences that are required for a monoclonal antibody. It is unclear if SEQ ID NO:1 is indeed a monoclonal antibody sequence as required by the instant claim and specification.
	Since the SEQ ID NO: 1 is inconsistent with an antibody sequence, the metes and bounds of the claimed KAO3 monoclonal antibody comprising the sequence of SEQ ID NO:1 is unclear.  
	
	

Arguments against 35 U.S.C. 112(b) for Claims 26, 27, 33, 34, 37
The Applicant notes that the variable sequences of KAO3 monoclonal antibody comprises one heavy chain (H) and two light chains (LC1 and LC2). 
The sequence of the heavy chain is as follows: 
QVTLKVCGPGILKPSQTLSLTCSFSGFSLSTSGMGVGWIRQPSGKGLEWLAHIWWDD 
DKYYNPSLKSQLTISKDTSRNQVFLKITSVDTADTATYYCARRGDYDYAMDYWGQGTSVTVSS; 

The sequence of the light chain LC1 is as follows: 
DIVMTQSPSSLSASLGERVSLTCRASQDIGSSLNWLQQEPDGTIKRLIYA 
TSSLDSGVPKRFSGSRSGSDYSLTISSLESEDFVDYYCLQYASSPWTFGGGTKLEIK; 

And the sequence of the light chain LC2 is as follows: 
DIVMTQSPASLSASVGETVTITCRASGN IHNYLAWYQQKQGKSPQLLVY 
NAKTLADGVPSRFSGSGSGTQYSLKINSLQPEDFGSYYCQHFWSTPWTFGGGTKLEIK; 

	Although the specification may not specifically disclose which amino acids encode the heavy chain and which ones the light chain, Applicant notes that the entire sequence of the KAO3 antibody is fully disclosed in SEQ ID NO. 1 - and includes the heavy and light chain sequences described above as part of the overall sequence. 
	Further, the amino acids encoding the heavy chain or the light chain in the antibody can be identified by various methods well known to those of ordinary skill in the art. For example, the antibody can be analyzed by molecular cloning methods combined with the biological information of the PL2L60 protein.
Response to Arguments
	Applicant’s arguments have been considered, but are not found persuasive. Sequence analysis of SEQ ID NO:1 does not include variableor constant sequences that are required for a monoclonal antibody. It is unclear if SEQ ID NO:1 is indeed a monoclonal antibody sequence as required by the instant claim and specification.
	Since the SEQ ID NO: 1 is inconsistent with a heavy chain variable domain, the term “antibody” is indefinite because the specification does not clearly redefine the term.
	Further, although the Applicant notes that the variable sequences of KAO3 monoclonal antibody comprises one heavy chain (H) and two light chains (LC1 and LC2), as shown below, the sequences corresponding to the heavy chain and two light chains recited by the Applicant are not part of SEQ ID NO: 1.
Heavy Chain (H) (Qy) against Instant SEQ ID NO: 1 (Db)

    PNG
    media_image1.png
    233
    600
    media_image1.png
    Greyscale

Light Chain (LC1) (Qy) against Instant SEQ ID NO: 1 (Db)

    PNG
    media_image2.png
    219
    590
    media_image2.png
    Greyscale


Light Chain (LC2) (Qy) against Instant SEQ ID NO: 1 (Db)

    PNG
    media_image3.png
    222
    582
    media_image3.png
    Greyscale

	In regards to claim 34, as noted above, the identity of the polypeptide comprising the amino acid sequence of SEQ ID NO: 1 is unclear, the H, LC1, and LC2 sequences recited by the Applicant in the response dated 10/26/2021 is not part of SEQ ID NO: 1, and thus cannot determine the biological activity of a protein comprising the amino acid sequence of SEQ ID NO: 1. Therefore, the metes and bounds of the claim is unclear.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 28, 29, and 34-37 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The instant claims are directed to a specific KAO3 monoclonal antibody which comprises distinct variable and constant sequences with unique post-translational modification. The KAO3 hybridoma is required to produce the claimed KAO3 monoclonal antibody (paragraph 0133). As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the KAO3 hybridoma that is used to produce the KAO3 monoclonal antibody, or the KAO3 monoclonal antibody.
	The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. Beck et al. (Current Pharmaceutical Biotechnology (2008) 9(6):482-501) evidence that antibody glycosylation is affected by the cell type used to produce the antibodies (page 484, 15' column, 
	If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402- 2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
Arguments against 35 U.S.C. 112(a) for Claims 26, 27, 33, 34, 37
	Applicant argues that, the sequence of the KAO3 monoclonal antibody is disclosed in the present application, and those of ordinary skill in the art are able to prepare the KAO3 monoclonal antibody. The KAO3 monoclonal antibody in the present application can be prepared by a conventional method that is well-known to those of ordinary skill in the art, and that the biological material is known and readily available to the public. 
	In that regard, Applicant submits (on even date herewith) a supplemental Information Disclosure Statement submitting Ye et al., Identification of PiwiI2-Like (PL2L) Proteins that Promote Tumorigenesis, PLoS ONE, Volume 5, Issue 10 (October 2010), e13406, pgs. 1-14 ("Ye") - a copy of which is attached hereto as Exhibit A. Ye discloses the KAO3 monoclonal antibody, and discloses a repeatable method that can be used by those of ordinary skill in the art to obtain the KAO3 monoclonal antibody (see at least page 3 right column through page 4 left column, page 6 right column through page 7 left column, and page 13 left column "Generation of rabbit polyclonal and murine monoclonal antibodies to Piwil2 and PL2L proteins"). Thus, knowledge that allows one to obtain the biological material is known and readily available to the public.
Response to Arguments
	Applicant’s arguments have been considered but are not found persuasive.
	
	Examiner agrees that the process described in Ye to isolate the KAO3 hybridoma, which is used to generate the claimed KAO3 antibody, is known and conventional in the art.  However, it is also well known in the art that an antibody clone, including KAO3 monoclonal antibody, is only produced by the specific KAO3 hybridoma. 
	Although, as noted by the Applicant, Ye disclosed the KAO3 monoclonal antibody and a method to obtain the KAO3 monoclonal antibody from a KAO3 hydridoma, a skilled artisan would still need the KAO3 hybridoma to isolate the KAO3 monoclonal antibody.
supra, the identity of the polypeptide comprising the amino acid sequence of SEQ ID NO: 1 is unclear, and the H, LC1, and LC2 sequences recited by the Applicant in the response dated 10/26/2021 is not part of SEQ ID NO: 1. Sequence analysis of SEQ ID NO: 1 does not show variable or constant sequences that are required for a monoclonal antibody.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22, 28, 29, 35, 36 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2012/051282 (of record) as evidenced by Gao et al. (of record).
This rejection is made based on Applicant’s Arguments that SEQ ID NO:1 is the sequence of the KAO3 monoclonal antibody.
Claim 11 of WO2012/051282 recites a composition comprising an antibody which binds at least one of a PIWIL2 peptide or a PL2L protein and a pharmaceutically acceptable, sterile injection medium. Claim 57 of WO2012/051 282 recites a composition comprising an antibody to either PIWIL2 peptide or a PL2L protein and at least one excipient and/or at least one pharmaceutically acceptable vehicle. The compositions of W02012/051282 comprise diluents ([00287], lines 1-2). WO2012/051282 also teaches that antibody KAO3 binds PL2L proteins, including PL2L60 ([0113]). As evidenced by Gao et al., KAO3 is effective against tumors derived from breast, lung, and cervical cancer cells (Results, lines 10-15).  This meets the limitations of claims 22 and 28.
Regarding claim 29, 35, 36 per definition of the instant specification, a diluent is a pharmaceutical adjuvant (page 6, line 8 from the bottom). 


Arguments against 35 U.S.C. 102(a)(1) under WO2012/051282
	Applicant argues that Guo does not disclose that the KAO3 monoclonal antibody sequence (SEQ ID NO. 1). That being the case, Guo cannot anticipate claim 22 of the present application.

Response to Arguments
	Applicant’s argument has been considered but is not found persuasive. If the claims are interpreted as wherein SEQ ID NO: 1 is in fact the amino acid sequence which corresponds to the KAO3 monoclonal antibody, all KAO3 monoclonal antibodies disclosed by the prior art will inherently comprise SEQ ID NO: 1.
 	MPEP 2112(I) states:
	"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” 

Claims 22, 28, 29, 35-37 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated
by Gao et al. (of record) as evidenced by WO2012/051282(of record).
This rejection is made based on Applicant’s Arguments that SEQ ID NO:1 is the sequence of the KAO3 monoclonal antibody. 

This meets the limitations of claims 22, 28, 29, 35-37.

	Arguments against 35 U.S.C. 102(a)(1) under Gao
	See above, arguments against 35 U.S.C. 102(a)(1) under WO2012/051282.

Response to Arguments
	See above, response to arguments against 35 U.S.C. 102(a)(1) under WO2012/051282.

Conclusions
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643               

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643